                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

               Plaintiff,

v.
                                                             Case No. 18-20057-01-DDC
CHRYSTAL M. RIPPEY (01),

               Defendant.



                               MEMORANDUM AND ORDER
       This matter comes before the court on defendant Chrystal M. Rippey’s Motion to Vacate,

Set Aside, or Correct Sentence under § 2255. Doc. 25. The government filed a response to Ms.

Rippey’s motion. Doc. 30. The court considers both parties’ arguments below and, for reasons

explained by this Order, denies Ms. Rippey’s motion.

I.     Factual Background

       On September 26, 2018, Ms. Rippey pleaded guilty to Count 1 of an Indictment, charging

that she knowingly escaped from the custody of a residential re-entry center in Leavenworth,

Kansas. Docs. 17, 18. Ms. Rippey was confined at the residential re-entry center after

conviction for wire fraud, a violation of 18 U.S.C. § 1343, and mail fraud, a violation of 18

U.S.C. § 1341. Id. Ms. Rippey escaped from the facility in her employer’s car without his

permission on July 17, 2018. Doc. 29 at 7; Doc. 19 at 4. Ms. Rippey’s escape from the facility

violated 18 U.S.C. § 751(a). Doc. 17 at 1–2, Doc. 18 at 1.

       Before sentencing, the United States Probation Office prepared a Presentence

Investigation Report (PSR), using the 2018 edition of the United States Sentencing Commission
Guidelines Manual (“U.S.S.G.” or “the Guidelines”). Doc. 19 at 4. The PSR determined that

Ms. Rippey had escaped from custody, which corresponded to a base level offense of 13 under

U.S.S.G. § 2P1.1(a)(1). Id. at 4. The PSR included a two-level reduction under U.S.S.G. §

3E.1.1(a) because of Ms. Rippey’s acceptance of responsibility for the offense. Id. at 5. After

applying the reduction to the base offense level, the PSR computed a total offense level of 11.

Id. at 11. This total offense level, combined with Ms. Rippey’s criminal history category of V,

produced an advisory Guidelines’ sentencing range of 24 months to 30 months’ imprisonment.

Id.

         When accepting her plea agreement, Ms. Rippey waived “any right to appeal or

collaterally attack any matter in connection with [her] prosecution, her conviction, or the

components of the sentence . . . including the length and conditions of supervised release . . . .”

Doc. 18 at 5 (Plea Agreement § 9). She also waived “any right to challenge her sentence, or the

manner in which it was determined, or otherwise attempt to modify or change her sentence, in

any collateral attack, including, but not limited to, a motion brought under 28 U.S.C. § 2255

(except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)), or a

motion brought under Federal Rule of Civil Procedure 60(b).” Id. at 4–5. The court accepted the

plea, and sentenced Ms. Rippey to 24 months’ imprisonment followed by one year of supervised

release. Doc. 21 at 2–3.

         Ms. Rippey did not appeal her conviction to the Tenth Circuit Court of Appeals. On June

24, 2019, Ms. Rippey, proceeding pro se,1 filed the pending § 2255 Motion to Vacate, Set Aside,

or Correct Sentence. Doc. 25. Her motion alleges (1) ineffective counsel, and (2) improper



1
          Because Ms. Rippey files her motion pro se, the court construes her pleadings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991).

                                                          2
calculation of the sentencing guidelines. Id. at 4–5. The court considers Ms. Rippey’s

arguments, below.

II.    Legal Standard

       Section 2255 entitles a federal prisoner to relief “[i]f the court finds that the judgment

was rendered without jurisdiction, or that the sentence imposed was not authorized by law or [is]

otherwise open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack.” 28

U.S.C. § 2255(b). Motions of this kind attack the legality of the prisoner’s detention, and “must

be filed in the district court that imposed the sentence.” Bradshaw v. Story, 86 F.3d 164, 166

(10th Cir. 1996) (citations omitted). The district court must then hold an evidentiary hearing

“[u]nless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief . . . .” 28 U.S.C. § 2255(b). A § 2255 petitioner must allege facts that, if

proven, would warrant relief from her conviction or sentence. In re Lindsey, 582 F.3d 1173,

1175 (10th Cir. 2009). A court need not conduct an evidentiary hearing where a petitioner’s

factual allegations are inherently incredible, where they amount to conclusions instead of

assertions of fact, or where they contradict the record. See id.; see also United States v.

Cervantes-Samaniego, No. 07-20099-JWL, 2012 WL 1788141, at *1, *4 (D. Kan. May 17,

2012) (citations omitted). If the court finds for the petitioner, “the court shall vacate and set the

judgment aside” and discharge the petitioner or resentence her or “grant a new trial or correct the

sentence as may appear appropriate.” 28 U.S.C. § 2255(b).




                                                  3
III.   Analysis

       A.      Ground One

       Ms. Rippey first asserts an ineffective assistance of counsel claim. Doc. 25 at 4. Ms.

Rippey provides the following facts to support this claim:

               I received a 4 point upward departure on a part of my indictment
               that was my own to use for work. He gave & signed the vehicle to
               me. Was suppose[ed] to get dropped. My attorney didn’t fight for
               me.

Id.

       To prevail on an ineffective assistance of counsel claim, a petitioner must satisfy both

prongs of the two-part test announced in Strickland v. Washington, 466 U.S. 668, 687 (1984).

First, the petitioner “must show that counsel’s performance was deficient.” Id. This requires a

showing that counsel “made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the [petitioner] by the Sixth Amendment.” Id. Second, the petitioner “must show

that the deficient performance prejudiced the defense.” Id. This requires a showing that

counsel’s errors “were so serious” as to deprive the petitioner of a fair trial. Id.

       A petitioner must demonstrate both of the Strickland prongs to establish an ineffective

assistance of counsel claim. United States v. Orange, 447 F.3d 792, 796–97 (10th Cir. 2006).

Failing to prove either one is dispositive. Id. The court considers each one of Strickland’s two

requirements below. It concludes that petitioner has met neither prong. Therefore, she has failed

to establish ineffective assistance of counsel.

               1.      Was Counsel’s Performance Deficient?

       To establish that counsel’s performance was deficient under the first Strickland prong, a

petitioner must demonstrate that her counsel’s omissions fell “outside the wide range of

professionally competent assistance.” Strickland, 466 U.S. at 690. A strong presumption exists,

                                                   4
however, “that counsel’s conduct falls within the wide range of reasonable professional

assistance[.]” Id. at 689. Counsel’s strategic or tactical decisions are presumed correct, unless

they were “completely unreasonable, not merely wrong, so that [they] bear no relationship to a

possible defense strategy.” Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000) (citation and

internal quotation marks omitted).

       A petitioner “bears the burden of proving that counsel’s representation was unreasonable

under prevailing professional norms and that the challenged action was not sound strategy.”

Kimmelman v. Morrison, 477 U.S. 365, 381 (1986) (citing Strickland, 466 U.S. at 688–89). The

court must evaluate the reasonableness of counsel’s performance not in hindsight, but in light of

all the circumstances and from counsel’s perspective at the time the alleged error was committed.

Strickland, 466 U.S. at 689. And, “[j]udicial scrutiny of counsel’s performance must be highly

deferential.” Id.

       Ms. Rippey has not met her burden under Strickland’s first prong based on the facts she

asserts here. Ms. Rippey provides no basis for a finding that her counsel’s decisions bore no

relationship to a possible defense strategy or that he acted unreasonably. Ms. Rippey merely

alleges that her attorney “didn’t fight for [her].” Ms. Rippey cannot prove that her counsel was

ineffective for failing to request a four-level reduction, because it was uncontested that Ms.

Rippey took her employer’s car without his permission and drove to Louisiana, which is a felony

under both state2 and federal3 law. At the sentencing hearing, Ms. Rippey’s counsel recognized

that “the one circumstance that kept Ms. Rippey from getting a four-level reduction . . . was that

she had left the halfway house with her employer’s car without her employer’s permission. So



2
       See Kan. Stat. Ann. § 21-5801 (theft of property valuing more than $1500 is felony offense).
3
       See 18 U.S.C. § 2312 – “Transportation of stolen vehicles”

                                                       5
that . . . caused [her sentence guideline] to be higher than it otherwise would have.” Doc. 29 at 7.

Ms. Rippey provides no factual or legal argument justifying her claim that counsel acted

unreasonably in failing to contest the sentence calculation. She thus fails to show that her

counsel’s performance fell outside the range of professionally competent assistance. Her claim

thus fails the first Strickland prong.

                2.      Did Counsel’s Performance Prejudice the Defense?

        To establish prejudice under the second Strickland prong, a petitioner must show “that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. “A reasonable probability

is a probability sufficient to undermine confidence in the outcome.” Id. When deciding this

question, the court must “focus[ ] on the question whether counsel’s deficient performance

renders the result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart v.

Fretwell, 506 U.S. 364, 372 (1993) (citing Strickland, 466 U.S. at 687). In cases where the

petitioner has entered a guilty plea, she must show that counsel’s deficient performance “affected

the outcome of the plea process.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). “In other words, in

order to satisfy the ‘prejudice’ requirement, the [petitioner] must show that there is a reasonable

probability that, but for counsel’s errors, [she] would not have pleaded guilty and would have

insisted on going to trial.” Id.

        Ms. Rippey has not established how her counsel’s allegedly deficient performance

prejudiced her. It is uncontested that Mr. Rippey took her employer’s car without his

permission. Doc. 29 at 7; Doc. 19 at 4. Thus, Ms. Rippey has not demonstrated that the court

would have applied a four-level reduction, even had her counsel made the objection.




                                                  6
          Ms. Rippey cannot establish ineffective assistance under either prong of the two-part

Strickland test. The court thus concludes that an evidentiary hearing is unnecessary here because

Ms. Rippey’s allegations are not supported by the record. Ms. Rippey has provided no basis for

the court to vacate, set aside, or correct her sentence because of ineffective assistance of counsel.

The court denies Ms. Rippey’s claim in Ground One of her § 2255 motion.

          B.     Ground Two

          In Ground Two of her motion, Ms. Rippey appears to assert that the court erred in its

calculation of the sentencing guidelines. Doc. 25 at 5. Her motion simply asserts “sentencing

guidelines” as the second ground supporting § 2255 relief and, for support, recites “4 pt.

[e]nhancement and criminal history.” Id. The government responds by arguing that Ms.

Rippey’s claim in Ground Two is barred because she waived her right to collaterally attack her

sentence in her plea agreement. Doc. 30 at 8. The government moves the court to enforce the

collateral attack waiver. Id.

          The Tenth Circuit addressed the enforceability of collateral attack waivers in United

States v. Hahn, 359 F.3d 1315, 1325–28 (10th Cir. 2004). Under this test, a court must

determine whether a defendant’s appeal or collateral attack falls within the scope of the waiver,

whether the defendant knowingly and voluntarily waived her appellate rights, and whether

enforcing that waiver would produce a miscarriage of justice. Id. at 1325. For reasons described

below, the court concludes that Ms. Rippey waived her right to collaterally attack her sentence

under 28 U.S.C. § 2255 in her plea agreement and that the court properly can enforce this

waiver.




                                                   7
                1.      Scope

        Under Hahn, courts must first consider whether the appeal “falls within the scope of the

appellate waiver.” Hahn, 359 F.3d at 1325. Courts are required to “‘strictly construe’” any

waivers in a defendant’s plea agreement and resolve any ambiguities in favor of defendant’s

appellate rights. Id. (quoting United States v. Andis, 333 F.3d 886, 890 (8th Cir. 2003)).

        Here, Ms. Rippey’s appeal under 28 U.S.C. § 2255 falls directly within the scope of the

collateral attack waiver in her written plea agreement. Ms. Rippey waived her right to challenge

or collaterally attack her sentence in any manner. See United States v. Chavez-Salais, 337 F.3d

1170, 1172 (10th Cir. 2003) (determining that collateral attacks include challenges under 28

U.S.C. § 2255, “that complain about the substance of, or proceedings that determined, a

defendant’s original sentence or conviction.”). Ms. Rippey’s challenge to the sentencing

guideline calculation used when determining her sentence falls within the scope of the bargained

for waiver of collateral attack rights.

                2.      Knowing and Voluntary

        The Hahn test also requires courts to determine whether a defendant “knowingly and

voluntarily” waived her appellate rights. Hahn, 359 F.3d at 1325. Ms. Rippey’s plea agreement

demonstrates her knowing and voluntary waiver of her appellate rights. Ms. Rippey’s plea

agreement provides that she “knowingly and voluntarily waive[d] any right to appeal or

collaterally attack any matter in connection with [her] prosecution,” including her sentence.

Doc. 18 at 4. The plea agreement also recites she “acknowledges that she is entering into this

Plea Agreement . . . freely, voluntarily, and knowingly.” Id. at 6. The language of the plea

agreement establishes that Ms. Rippey knowingly and voluntarily waived her right to challenge

her sentence through a collateral attack.



                                                 8
               3.      Miscarriage of Justice

       The Tenth Circuit has identified several “components” courts should consider when

determining whether enforcing a plea agreement will produce a miscarriage of justice. Hahn,

359 F.3d at 1327. These exceptions include whether a court “relied on an impermissible factor

such as race;” whether ineffective assistance of counsel rendered the appellate waiver invalid;

whether the sentence “exceed[ed] the statutory maximum;” or whether the waiver is “otherwise

unlawful.” Id. (citations omitted). An appellate waiver is unlawful if it “seriously affect[s] the

fairness, integrity[,] or public reputation of judicial proceedings.” Id. (citation and internal

quotation marks omitted). Courts must look to “whether the waiver itself is unlawful because of

some procedural error or because no waiver is possible,” not to the lawfulness of the sentence.

United States v. Sandoval, 477 F.3d 1204, 1208 (10th Cir. 2007). At least one of these

exceptions must apply for an appellate waiver to produce a miscarriage of justice. Id.

       Here, Ms. Rippey does not argue that the court relied on race or other impermissible

factors. And, as discussed above, Ms. Rippey has not demonstrated that her counsel was

ineffective during plea agreement negotiations that would render her agreement invalid. Also,

Ms. Rippey’s 24-month custody sentence did not exceed the maximum statutory sentence, which

Ms. Rippey’s presentence report identifies as five years. Doc. 19 at 11. Finally, Ms. Rippey’s

appellate waiver is not unlawful because it does not seriously affect the fairness, integrity, or

public reputation of the judicial system.

       The court thus concludes that no procedural or other error barred Ms. Rippey’s appellate

waiver and that the waiver will not produce a miscarriage of justice. Therefore, Ms. Rippey

cannot challenge her sentence because she knowingly and voluntarily waived her right to

collaterally attack her sentence, and this court properly can enforce this waiver.



                                                  9
IV.     Certificate of Appealability

        Finally, Rule 11 of the Rules Governing Section 2255 Proceedings requires the court to

“issue or deny a certificate of appealability when it enters a final order adverse” to the petitioner.

A court may grant a certificate of appealability only “if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner satisfies

this burden if “reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (citations and internal

quotation marks omitted).

        As explained above, Ms. Rippey has not made a substantial showing that anyone denied

her of a constitutional right. She makes no colorable argument that her counsel was ineffective

or that her sentence was erroneous. And, Ms. Rippey agreed as part of her bargain with the

United States that she would not appeal or collaterally attack her sentence. The court thus

declines to issue a certificate of appealability.

        IT IS THEREFORE ORDERED that defendant Chrystal M. Rippey’s Motion to

Vacate, Set Aside, or Correct Sentence under § 2255 (Doc. 25) is denied.

        IT IS SO ORDERED.

        Dated this 19th day of November, 2019, at Kansas City, Kansas.

                                                         s/ Daniel D. Crabtree
                                                         Daniel D. Crabtree
                                                         United States District Judge




                                                    10
